THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT
By: Beth E. Hanan
    United States Bankruptcy Judge


DATED: November 12, 2019

                                                 Beth E. Hanan
                                                 United States Bankruptcy Judge
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

In re:                                                  Chapter 13
Marie Lee,                                              Case No. 19−30739−beh
                             Debtor.

                    ORDER: POSSIBLE FUTURE DISMISSAL OF CASE

    Bankruptcy Code § 521(a) requires debtors to file certain information. Bankruptcy Rule 1007
sets a time limit for these documents of 14 days from the filing of the petition. If the debtor does
not file completed documents within 14 days, and does not file a written request to extend this
deadline, the U.S. Trustee may ask the Court to dismiss the case. The 14−day deadline in this case
is November 25, 2019. The Court will decide whether any extension will be granted or denied.
     Bankruptcy Rule 3015 requires Chapter 13 debtors to file a Chapter 13 Plan within 14 days
of the date of the petition, unless the Court grants a written motion to extend the deadline. The
Clerk has determined that a Chapter 13 Plan has not been filed. If the Chapter 13 Plan is not filed
within the 14 day deadline, and if the Court has not been asked to extend this time, the Court
WILL dismiss this case.
   The Clerk has determined that the debtor in this case has also failed to file or failed to
complete the following required documents:

− Schedules (A/B−J and Declaration)
− Summary of Assets and Liabilities
− Statement of Financial Affairs
− Form 122C−1 Current Monthly Income
− Form 122C−2 Calculation of Disposable Income (if applicable)
− Local Form 1007 Payment Advice Cover Sheet (with attached pay stubs as appropriate)

   Additional deadlines apply and may result in "automatic dismissal" of this case. You
should discuss this Order with your bankruptcy attorney. If you do not have an attorney, you may
wish to consult one. The Court's website, www.wieb.uscourts.gov has information about the
Bankruptcy Help Desk for those who do not have an attorney.
                                                 ####




                   Case 19-30739-beh       Doc 6   Filed 11/12/19     Page 1 of 1
